Title: To John Adams from William Bentley, 12 July 1819
From: Bentley, William
To: Adams, John


				
					Sir,
					Salem 12. July. 1819.
				
				Your letters on the day of our nation’s birth are in consent with the wonderful character you have supported in the best services to your country. Our young orator, Mr Andrew Dunlap, has expressed our gratitude & hopes. He is a son of Harvard, on his mother’s side from our primitive families, a gentleman of the bar, a man of talents & of the best prospects. Permit me to accompany his oration with these assurances, & allow me the opportunity to express the highest respect to the man, the statesman & the patriot, who has & deserves the first honours of his Country With the highest respect,  / Your devoted Servant
				
					William Bentley.
				
				
			